IN THE SUPREME COURT OF THE STATE OF NEVADA




                 KEITH WILLIAM SULLIVAN,                                  No. 85075
                 Petitioner,
                 vs.
                 THE SECOND JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                             MED
                 IN AND FOR THE COUNTY OF
                 WASHOE,                                                   AUG 1 0 2022
                 Respondent,                                              ELIZA2,E1   A, 1:4 ROWN
                                                                                      REME COURT
                                                                        CLERK Oi;
                   and
                                                                                        .ERK
                 PERRY RUSSELL, WARDEN,
                 Real Party in Interest.

                                       ORDER DENYING PETITION

                            This original pro se postconviction petition for a writ of habeas
                corpus challenges several actions of the district court regarding the
                postconviction petition for a writ of habeas corpus that petitioner filed below
                on November 10, 2021.
                            Having considered the petition, we are not persuaded that writ
                relief is warranted, because petitioner has a plain, speedy, and adequate
                legal remedy available to him by way of an appeal from any district court
                order denying his petition in the first instance.        See NRAP 22 ("An
                application for an original writ of habeas corpus should be rnade to the
                appropriate district court. If an application is made to the district court and
                denied, the proper remedy is by appeal from the district court's order
                denying the writ"); see also Pan u. Eighth judicial Dist. Court, 120 Nev.
                222, 224, 88 P.3d 840, 844 (2004) ("Petitioned] cardies] the burden of
                demonstrating that extraordinary relief is warranted," and writ relief is


SUPREME COURT
        OF
     NEVADA


(I/1 I947A                                                                              _2\5-00 g
                 proper only when there is no plain, speedy, and adequate remedy at law).1
                 Accordingly, we
                                ORDER the petition DENIED.




                                              Parraguirre


                            6 3-A   g,e_e_A    ,J                    A4/Zt,(1A--0
                 Hardesty                                       Stiglich




                 cc:   Keith William Sullivan
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                      'Given our disposition here, we deny all of petitioners pending
                 motions and additional requests for relief as moot.
SUPREME COURT
          OF
        NEVADA
                                                            2
(r) I    A